Citation Nr: 9923330	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for disability exhibited by 
memory loss, secondary to service connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  His decorations include two Purple Hearts, a Combat 
Infantryman Badge, and an Army Commendation Medal with "V" 
device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA) which inter alia denied service 
connection for memory loss secondary to service connected 
PTSD.

Original service connection for PTSD was established in 
December 1990 at a 50 percent evaluation and subsequently 
increased to a 100 percent evaluation in December 1998.  


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that he has a present disability exhibited by 
memory loss as a result of, and separate and distinct from, 
his service-connected PTSD.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability exhibited by 
memory loss secondary to a service-connected disability.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to 
be avoided.  38 C.F.R. § 4.14.  However, the Court has held 
that disabilities may be rated separately without violating 
the prohibition against pyramiding when the disorders do not 
constitute the same disability or symptom manifestations.  
See Evans v. Brown, 9 Vet. App. 273, 281 (1996).




Analysis

In this case the veteran claims that he has experienced 
memory loss as a side effect of the medications required to 
control his PTSD symptoms.  He has submitted evidence through 
his own statements and testimony, as well as statements from 
his spouse which relate examples of forgetfulness and loss of 
concentration which he attributes to his medication.  He has 
also submitted an excerpt from the Physicians' Desk Reference 
which describes possible side effects of medications he uses.  
The Board notes however, that the Physicians' Desk Reference 
noting possible side effects of medication is too general and 
can not be used to establish that the veteran himself 
exhibited the possible side effects, much less that 
disability arose due to use of the medications.  In Libertine 
v. Brown, 9 Vet.App. 521 (1996), the Court held that, for 
purposes of determining whether a claim is well grounded, 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
the requirement of medical evidence of nexus because "none of 
[the treatise evidence] provides medical evidence 
demonstrating a causal relationship between this appellant's 
service-connected [post-traumatic stress disorder] and his 
alcohol and drug abuse. " Libertine, 9 Vet.App. at 523.  The 
appellant, as a lay person without medical knowledge is not 
competent to offer opinions or to make such conclusions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

The Board further notes there are no findings of disability 
exhibited by a memory deficit in the medical records.  The 
most recent VA examination, in October 1997, found the 
veteran fully oriented with no deficit in short or long term 
memory; the progress notes of VA psychiatrist, H.W., M.D. 
record the side effects observed in November 1996 and April 
1997 to the exclusion of memory loss; and the October 1994 
and March 1993 VA examiners found recent and remote memory 
intact.  In the absence of finding of disability exhibited by 
a memory loss, the Board finds the veteran's claim not well 
grounded and the appeal will be denied on that basis.

Further, based upon its review of the complete record, the 
Board notes that a separate service connection determination 
for memory loss would be precluded by the prohibition against 
pyramiding disability ratings.  See 38 C.F.R. § 4.14.  The 
Board notes the schedular rating criteria for mental 
disorders include consideration for memory loss.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (1998).

The Board further finds that the veteran has not indicated 
the existence of any evidence to warrant additional 
development in order to establish a well-grounded claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for disability exhibited by 
a memory loss, secondary to service connected PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

